DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
“a patient’s body” should be --the patient’s body--, as “the patient’s body” was recited within the preamble.
Appropriate correction is required.

Information Disclosure Statement
The information disclosure statements filed 10/28/2020 fail to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the lined-through references have not been considered.
The information disclosure statements filed 10/28/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement (IDS) submitted on 12/15/2020, 05/14/2021, 05/24/201 & 12/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Claim Analysis under Category of Mental Processes
Independent Claim 1 is generally directed to an apparatus for monitoring the respiration of a patient.   The monitoring is performed with a processor (Para 0072 of the PGPUB).  Dependent claims are directed to the contact layer (Claim 2) and the details of the ultrasound control (Claim 3, 4 & 5).  More specifically, given the guidance of the specification, the claims are directed to a computer implemented method that can be summarized as measuring and detecting motion of a patient (Claim 1).
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method stored on a non-transitory medium and/or implemented with a computer system.  
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of monitoring the respiration of a patient.   The step of measuring and detecting are instructional steps.  In view of the guidance of the specification, the claim requires a computer system to monitor the respiration of a patient.  The judicial exception is a set of instructions for determining and outputting data and appears to fall into the category of Mental Processes, here the claims set forth and rely on being performed in the human mind, or by a human using a pen and paper.  
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do have additional elements, such as a contact layer and an ultrasound transducer.  However, it appears not be a practical application and broadly encompasses the instructions of monitoring the respiration of a patient.  The judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  
For step 2B of the 101 analysis, the independent claim can be interpreted to encompass additional element of measure a phase of ultrasound and detect motion of the internal structure, but are found to be the steps of processing data.  As such, the claim does not provide for any additional element to consider under step 2B since is simply requires processing data.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  Here, the steps are recited at a high and general level, the steps of monitoring the respiration of a patient appear to be abstract steps.
With respect to dependent claims 2-12, these claims provide for measuring and detecting and are considered additional elements.  However, it appears not be a practical application and broadly encompasses the instructions of monitoring respiration of a patient.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to data processing.  While the instruction are implemented on a computer, together the steps do not appear to result in significantly more than a means to process data.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 2-12 do not recite something significantly different than a judicial exception.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of data processing, and do not add additional elements which result in significantly more to the claimed method for the analysis.

Independent Claim 13 is generally directed to an apparatus for monitoring the respiration of a patient.   The monitoring is performed with a processor (Para 0072 of the PGPUB).  Dependent claims are directed to the contact layer (Claim 2) and the details of the ultrasound control (Claim 3, 4 & 5).  More specifically, given the guidance of the specification, the claims are directed to a computer implemented method that can be summarized as measuring and detecting motion of a patient (Claim 1).
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method stored on a non-transitory medium and/or implemented with a computer system.  
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of for monitoring the respiration of a patient.   The step of measuring and detecting are instructional steps.  In view of the guidance of the specification, the claim requires a computer system to monitor the respiration of a patient.  The judicial exception is a set of instructions for determining and outputting data and appears to fall into the category of Mental Processes, here the claims set forth and rely on being performed in the human mind, or by a human using a pen and paper.  
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do have additional elements, such as an ultrasound transducer.  However, it appears not be a practical application and broadly encompasses the instructions of monitoring the respiration of a patient.  The judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  
For step 2B of the 101 analysis, the independent claim can be interpreted to encompass additional element of measure a phase of ultrasound and detect motion of the internal structure, but are found to be the steps of processing data.  As such, the claim does not provide for any additional element to consider under step 2B since is simply requires processing data.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  Here, the steps are recited at a high and general level, the steps of monitoring respiration of a patient appear to be abstract steps.
With respect to dependent claims 13-20, these claims provide for measuring and detecting and are considered additional elements.  However, it appears not be a practical application and broadly encompasses the instructions of monitoring respiration of a patient.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to data processing.  While the instruction are implemented on a computer, together the steps do not appear to result in significantly more than a means to process data.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 13-20 do not recite something significantly different than a judicial exception.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of data processing, and do not add additional elements which result in significantly more to the claimed method for the analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-9 & 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grams et al. (Grams et al. Assessment of the reproducibility of the indirect ultrasound method of measuring diaphragm mobility. Clinical Physiology and Functional Imaging. 2014 Jan;34(1):18-25; as cited by the Applicant) and further in view of Beach et al. (U.S. Patent 5,088,498) and Pretlow (U.S. Patent 5,782,767 A).
Claim 1:  Grams teaches – 
An ultrasound apparatus for non-invasively monitoring the respiration of a patient using ultrasonic waves directed onto the body of the patient (Page 18, Summary) 
Examiner’s Note: The claim term, non-invasively, is being interpreted in view of Figure 2 of the Applicant’s Disclosure.  The term is not being interpreted as encompassing non-contact.  The term is being interpreted as meaning not puncturing or not cutting or placing the device within the patient’s body. 

the apparatus comprising:
at least one ultrasound transducer to be placed on a patient’s body [3.5 MHz convex transducer was placed over the right subcostal region in the sagittal plane] (Page 20, Left Column, Right hemidiaphragm mobility measurement)
wherein the ultrasound transducer [3.5 MHz convex transducer] (Page 20, Left Column, Right hemidiaphragm mobility measurement) is angled such that an ultrasound beam angle emitted from the ultrasound transducer is perpendicular to a motion vector [incidence angle perpendicular] (Page 20, Left Column, Right hemidiaphragm mobility measurement) of an internal structure inside the patient’s body [craniocaudal displacement of the left branch of the portal vein] (Page 24, Right Column, Discussion)
Examiner’s Note:  The claim in its broadest most reasonable interpretation does not limit the angling of the ultrasound transducer to either: physically angling the probe or angling the beam itself electronically.
detecting motion of the internal structure [measuring diaphragmatic mobility using US measurement of craniocaudal displacement of the left branch of the portal vein…proved to be a reproducible and reliable method that can be used to determine dysfunctions of the diaphragm muscle] (Page 24, Right Column, Discussion) and
Grams uses B-mode imaging to determine motion displacements.  Grams fails to teach phase difference motion detection and the specifics of the processing circuitry.
Beach teaches – 
wherein the ultrasound transducer is angled such that [pulsed transceiver 1 for transmitting bursts of ultrasound into the body] (Col. 3, Line 64-65 and Claim 1)
an ultrasound beam angle emitted from the ultrasound transducer is non-perpendicular to a motion vector [Doppler]
Examiner’s Note:  Doppler waveforms requires the object of interest to be non-perpendicular in order to be visible to Doppler.
processing circuitry for controlling the ultrasound transducer (Figure 9, Element 9 & 4) and processing ultrasound signals received from the ultrasound transducer (Figure 9, Element 9 & 4)
wherein the processing circuitry is configured to:
measure a phase of ultrasound echo signals received [phase detector 3] (Col. 4, Line 4-15) from the internal structure [blood supply vessels] (Col. 7, Line 14-20) at multiple point along a depth range [the phases for ultrasound reflected at each of several different depths] (Col. 4, Line 4-15)
the phase being measured for at least a first and second echo signal [determines the approximate phase of the returning echo at each of several range gates, i.e., the phases for ultrasound reflected at each of several different depths] (Col. 4, Line 4-15)
the first and second echo signals being received at different times [several range gates so that the reflected wave form is monitored for each of several different short periods following the pulse transmission] (Col. 1, Line 31-44)
detecting motion of the internal structure as a function of a difference [detect phase changes of consecutive echoes from tissue at a depth of interest. Such phase changes are analyzed to determine tissue displacement] between the measured phase of the at least first and second echo signals [consecutive echoes] (Abstract) in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the manual indication of breathing on B-mode imaging of Grams with the phase difference imaging of Beach in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11)
Grams and Beach fail to specifically teach a contact layer.  However, Pretlow teaches – 
wherein the ultrasound transducer [ultrasound transmitter/receiver probe] (Col. 1, Line 5-8) is coupled to the patient’s body via a contact layer [coupling ultrasound signals between an ultrasound transmitter/receiver probe or head and the skin of the patient] (Col. 1, Line 5-8) in order to have a coupling medium or member which is easier to use and more convenient than a gel (Col. 1, Line 25-27)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams with the contact layer of Pretlow in order to have a coupling medium or member which is easier to use and more convenient than a gel (Col. 1, Line 25-27)
Claim 2/1:  Gram fails to specifically teach a contact layer.  However, Pretlow teaches – 
wherein the contact layer comprises at least one of an ultrasound contact gel that allows transmission of ultrasound [Gel pad 12 is an effective coupling medium between an ultrasound transducer probe and the body of the patient, preventing signal attenuation which would occur in the absence of such a coupling member] (Col. 2, Line 15-18) in order to have a coupling medium or member which is easier to use and more convenient than a gel (Col. 1, Line 25-27)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams and Beach with the contact layer of Pretlow in order to have a coupling medium or member which is easier to use and more convenient than a gel (Col. 1, Line 25-27)
Claim 3/1:  Gram teaches – 
wherein the ultrasound transducer is configured to emit a series of ultrasound pulses (Figure 2) into a sample volume of the internal structure inside the patient’s body [US measurement of craniocaudal displacement of the left branch of the portal vein] (Abstract) and to detecting the echoes of the emitted ultrasound pulses (Figure 2)
Grams fails to teach the specifics of the processing circuitry.  However, Beach teaches – 
wherein the processing circuity (Figure 9, Element 9 & 4) is further configured to control the ultrasound transducer [transducer] (Col. 4, Line 40-41) to
emit a series of ultrasound pulses [pulsed transceiver 1 for transmitting bursts of ultrasound] (Col. 3, Line 64-65 and Claim 1) into the internal structure [blood supply vessels] inside the patient’s body (Col. 7, Line 14-20) and to 
detect the first and second echo signals [the phases for ultrasound reflected at each of several different depths] (Col. 4, Line 4-15) of the ultrasound pulses via the ultrasound transducer [detecting and analyzing echoes of such waves] (Col. 3, Line 64-65 and Claim 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Grams with the phase difference imaging and processing circuitry of Beach in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11)
Claim 4/3/1:  Grams fails to teach successive pair of echo signals.  However, Beach teaches wherein the at least first and second echo signals are a successive pair of echo signals [detect phase changes of consecutive echoes from tissue] (Abstract) in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams with the successive pair of echo signals of Beach in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11).
Claim 6/1:  Grams teaches – 
wherein the device to determine one or more respiration properties based on the motion of the internal structure [measuring diaphragmatic mobility using US measurement of craniocaudal displacement of the left branch of the portal vein…proved to be a reproducible and reliable method that can be used to determine dysfunctions of the diaphragm muscle] (Page 24, Right Column, Discussion)   
wherein the one or more respiration parameters include a diaphragm displacement [craniocaudal displacement of these points was considered the measurement of right hemidiaphragm mobility] (Page 20, Left Column, Right hemidiaphragm mobility measurement and Figure 2, 6 & 20)
Grams fails to teach wherein the processing circuitry is further configured to.  However, Beach teaches – 
wherein the processing circuity is further configured to (Figure 9, Element 9 & 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Grams with the phase difference imaging and processing circuitry of Beach in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11) in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11)
Examiner’s Note:  The Examiner contends that having a processing circuitry control elements the processing circuitry is going to be more precise result.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Grams with the phase difference imaging and processing circuitry of Beach in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11)
Claim 7/1:  Grams fails to teach successive pair of echo signals.  However, Beach teaches – 
wherein the at least first and second echo signals are a successive pair of echo signals [detect phase changes of consecutive echoes from tissue] (Abstract) in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams with the successive pair of echo signals of Beach in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11).
Claim 8/1:  Grams and Beach fail to specifically teach a contact layer.  However, Pretlow teaches – 
wherein the contact layer [gel pad] (Figure 3, Element 12) comprises a protective cover [cover] (Figure 1 & 4, Element 22) that is removed [the entire cover will be pulled away by the user] (Col. 3, Line 19-20) prior to placement on the patient’s body (as shown in Figure 4) in order to have a coupling medium or member which is easier to use and more convenient than a gel (Col. 1, Line 25-27)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams and Beach with the contact layer of Pretlow in order to have a coupling medium or member which is easier to use and more convenient than a gel (Col. 1, Line 25-27)
Claim 9/1:  Grams teaches wherein the internal structure is a liver of the patient (Page 19, Right Column, Introduction).  
Claim 11/1:  Gram teaches wherein the motion of the internal structure is a function of the thoracic diaphragm movement in the patient’s body [craniocaudal displacement of these points was considered the measurement of right hemidiaphragm mobility] (Page 20, Left Column, Right hemidiaphragm mobility measurement and Figure 6 & 20).
Claim 12/1:  Grams fails to teach the selected depth range.  However, Beach teaches – 
wherein the depth range comprises a range of about 2 cm to 5 cm [from the face of the transducer up to a maximum depth of about 8 centimeters] (Col. 4, Line 40-41) in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the manual indication of breathing on B-mode imaging of Grams with the phase difference imaging of Beach in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11).
Claim(s) 5 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grams et al. (Grams et al. Assessment of the reproducibility of the indirect ultrasound method of measuring diaphragm mobility.; as cited by the Applicant); Beach et al. (U.S. Patent 5,088498) and Pretlow (U.S. Patent 5,782,767 A) as applied to Claim(s) 1 above, and further in view of Furman et al. (U.S. Patent 2009/0048518 A1)
Claim 5/1:  Grams, Beach and Pretlow fail to teach the specific Doppler angle.  However, Furman teaches wherein the non-perpendicular angle is below 60° (Para 0042) in order to optimal reflect energy from a vessel (Para 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams, Beach and Pretlow with the details as angles by Furman in order to provide optimal reflect energy from a vessel (Para 0042).
Claim 10/1:  Grams, Beach and Pretlow fail to teach the specific Doppler angle.  However, Furman teaches wherein the non-perpendicular angle is below 45° (Para 0042) in order to optimal reflect energy from a vessel (Para 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams, Beach and Pretlow with the details as angles by Furman in order to provide optimal reflect energy from a vessel (Para 0042).

Claim(s) 13-14 & 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grams et al. (Grams et al. Assessment of the reproducibility of the indirect ultrasound method of measuring diaphragm mobility.; as cited by the Applicant) and further in view of Beach et al. (U.S. Patent 5,088498).
Claim 13:  Grams teaches –
An apparatus for non-invasively monitoring respiration of a patient, (Page 18, Summary) 
Examiner’s Note: The claim term, non-invasively, is being interpreted in view of Figure 2 of the Applicant’s Disclosure.  The term is not being interpreted as encompassing non-contact.  The term is being interpreted as meaning not puncturing or not cutting or placing the device within the patient’s body. 

the apparatus comprising:
an ultrasound transducer element configured for placement on the patient to aim at an internal structure of the patient’s body [3.5 MHz convex transducer was placed over the right subcostal region in the sagittal plane] (Page 20, Left Column, Right hemidiaphragm mobility measurement); and
the ultrasound transducer element (Figure 2) to transmit ultrasound into the body toward the internal structure of the patient’s body [US measurement of craniocaudal displacement of the left branch of the portal vein] (Abstract); 
detect a motion of the internal structure [measuring diaphragmatic mobility using US measurement of craniocaudal displacement of the left branch of the portal vein…proved to be a reproducible and reliable method that can be used to determine dysfunctions of the diaphragm muscle] (Page 24, Right Column, Discussion)
Grams uses B-mode imaging to determine motion displacements.  Grams fails to teach phase difference motion detection and the specifics of the processing circuitry.
Beach teaches -
a controller (Figure 9, Element 9 & 4) for controlling the ultrasound transducer element and for processing ultrasound signals [pulsed transceiver 1 for transmitting bursts of ultrasound into the body] (Col. 3, Line 64-65 and Claim 1), wherein the controller is configured to:
control the ultrasound transducer element to transmit ultrasound into the body toward the internal structure of the patient’s body [pulsed transceiver 1 for transmitting bursts of ultrasound into the body] (Col. 3, Line 64-65 and Claim 1)
measure a phase of ultrasound echo signals received from the internal structure at multiple points along a depth range selectable by a user, [from the face of the transducer up to a maximum depth of about 8 centimeters] (Col. 4, Line 40-41) [determines the approximate phase of the returning echo at each of several range gates, i.e., the phases for ultrasound reflected at each of several different depths] (Col. 4, Line 4-15) 
the phase being measured for at least a first and a second echo signal, the first and second echo signals being received at different times [several range gates so that the reflected wave form is monitored for each of several different short periods following the pulse transmission] (Col. 1, Line 31-44); and
detect a motion of the internal structure by reference to differences [detect phase changes of consecutive echoes from tissue at a depth of interest. Such phase changes are analyzed to determine tissue displacement] in the measured phase between the first and the second echo signals [consecutive echoes] (Abstract) in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the manual indication of breathing on B-mode imaging of Grams with the phase difference imaging of Beach in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11)
Claim 14/13:  Gram teaches – 
wherein the ultrasound transmitted by the ultrasound transducer element comprises a series of ultrasound pulses (Figure 2) transmitted into a sample volume of the internal structure [US measurement of craniocaudal displacement of the left branch of the portal vein] (Abstract)
Claim 18/13:  Grams fails to teach successive pair of echo signals.  However, Beach teaches – 
wherein the at least first and second echo signals are a successive pair of echo signals [detect phase changes of consecutive echoes from tissue] (Abstract) in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams with the successive pair of echo signals of Beach in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11).
Claim 19/13:  Grams teaches wherein the internal structure is a liver of the patient (Page 19, Right Column, Introduction).  
Claim 20/13:  Grams fails to teach the selected depth range.  However, Beach teaches wherein the depth range comprises a range of about 2 cm to 5 cm [from the face of the transducer up to a maximum depth of about 8 centimeters] (Col. 4, Line 40-41) in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the manual indication of breathing on B-mode imaging of Grams with the phase difference imaging of Beach in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11)

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grams et al. (Grams et al. Assessment of the reproducibility of the indirect ultrasound method of measuring diaphragm mobility; as cited by the Applicant) and Beach et al. (U.S. Patent 5,088498) as applied to Claim(s) 13 above and further in view of Pretlow (U.S. Patent 5,782,767 A).
Claim 15/13:  Grams and Beach fail to specifically teach a contact layer.  However, Pretlow teaches – 
wherein the ultrasound transducer [ultrasound transmitter/receiver probe] (Col. 1, Line 5-8) is coupled to the patient’s body via a contact layer [coupling ultrasound signals between an ultrasound transmitter/receiver probe or head and the skin of the patient] (Col. 1, Line 5-8) in order to have a coupling medium or member which is easier to use and more convenient than a gel (Col. 1, Line 25-27)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams and Beach with the contact layer of Pretlow in order to have a coupling medium or member which is easier to use and more convenient than a gel (Col. 1, Line 25-27)
Claim 16/15/13:  Gram and Beach fail to specifically teach a contact layer.  However, Pretlow teaches – 
wherein the contact layer comprises at least one of an ultrasound contact gel that allows transmission of ultrasound [Gel pad 12 is an effective coupling medium between an ultrasound transducer probe and the body of the patient, preventing signal attenuation which would occur in the absence of such a coupling member] (Col. 2, Line 15-18) in order to have a coupling medium or member which is easier to use and more convenient than a gel (Col. 1, Line 25-27)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams and Beach with the contact layer of Pretlow in order to have a coupling medium or member which is easier to use and more convenient than a gel (Col. 1, Line 25-27)
Claim 17/16/15/13:  Grams and Beach fail to specifically teach a contact layer.  However, Pretlow teaches – 
wherein the contact layer [gel pad] (Figure 3, Element 12) comprises a protective cover [cover] (Figure 1 & 4, Element 22) that is removed [the entire cover will be pulled away by the user] (Col. 3, Line 19-20) prior to placement on the patient’s body (as shown in Figure 4) in order to have a coupling medium or member which is easier to use and more convenient than a gel (Col. 1, Line 25-27)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams and Beach with the contact layer of Pretlow in order to have a coupling medium or member which is easier to use and more convenient than a gel (Col. 1, Line 25-27)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McEwan (U.S. Patent 5,573,012) – A non-acoustic pulse-echo radar monitor is employed in the repetitive mode, whereby a large number of reflected pulses are averaged to produce a voltage that modulates an audio oscillator to produce a tone that corresponds to the heart motion
Bruder et al. (U.S. Patent Application 2016/0000409 A1) – A method and system are disclosed for radiosurgical treatment of moving tissues of the heart, including acquiring at least one volume of the tissue and acquiring at least one ultrasound data set, image or volume of the tissue using an ultrasound transducer disposed at a position.
Brabrand (U.S. Patent Application 2004/0167389 A1) – A respiration monitor comprises a transducer array 5 having a plurality of individual transducer elements 7 that span at least part of the region of diaphragm movement of a patient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793